Name: Council Regulation (EEC) No 297/89 of 3 February 1989 allocating additional catch quotas among Member States for vessels fishing in Swedish waters
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 33/42 4. 2. 89Official Journal of the European Communities COUNCIL REGULATION (EEC) No 297/89 of 3 February 1989 allocating additional catch quotas among Member States for vessels fishing in Swedish waters THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 170/83 of 25 January 1983 establishing a Community system for the conservation and management of fishery resources ('), as amended by the Act of Accession of Spain and Portugal, and in particular Article 11 thereof, Having regard to the proposal from the Commission, Whereas the Community and the Kingdom of Sweden have initialled an Agreement on their mutual fishing rights for 1989 which provides inter alia for the allocation of certain catch quotas for Community vessels in Swedish waters ; whereas those catch quotas were allocated by Regulation (EEC) No 4198/88 (2) ; Whereas in accordance with the procedure provided for in Article 2 of the Fisheries Agreement between the European Economic Community and the Government of Sweden (3), the parties have further consulted on _ the consequences of the extension of the Swedish fishing jurisdiction in the Baltic Sea ; Whereas these consultations have been successfully concluded and, as a result, it is possible to fix the quantities of cod and salmon which may be fished by the Community in the waters concerned ; Whereas, under Article 3 of Regulation (EEC) No 170/83, it is for the Council to lay down in particular the specific conditions for taking those catches ; whereas, under Article 4 of the said Regulation, the quantity available to the Community is to be distributed among the Member States ; ( Whereas the fishing activities covered by this Regulation are subject to the control measures provided for by Council Regulation (EEC) No 2241 /87 of 23 July 1987 establishing certain control measures for fishing activities (4), J HAS ADOPTED THIS REGULATION : Article 1 The Annex to Regulation (EEC) No 4198/88 is hereby replaced by the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply until 31 December 1989. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 February 1989. For the Council The President C. ROMERO HERRERA (') OJ No L 24, 27. 1 . 1983, p. 1 . 0 OJ No L 369, 31 . 12. 1988, p. 54. 0 OJ No L 226, 29. 8 . 1980, p. 2. (4) OJ No L 207, 29. 7. 1987, p. 1 . 4. 2. 89 Official Journal of the European Communities No L 33/43 ANNEX 'ANNEX Allocation of Community catch quotas in Swedish waters for 1989 ( tonnes) Species ICES division Community catch quotas Quotas allocated to Member States Cod III d 8 500 ox2) Denmark 6 21 5 (4) l Germany 2 285 0 Herring III d 1 500 Denmark 860 I Germany 640 Salmon III d 210 (3) Denmark 189 (*) ll Germany 210 (') An additional 60 tonnes (Denmark 45 tonnes : Germany 15 tonnes) may be taken cither as flatfish by-catch in the cod fishery or as cod. (2) Of which 6 000 tonnes in the area defined by straight lines connecting the undermentioned coordinates. (') Of which 170 tonnes in the area defined by straight lines connecting the undermentioned coordinates. (4) Of which 4 390 tonnes in the area defined by straight lines connecting the undermentioned coordinates. (*) Of which 1 610 tonnes in the area defined by straight lines connecting the undermentioned coordinates. (*) Of which 153 tonnes in the area defined by straight lines connecting the undermentioned coordinates, f) Of which 17 tonnes in the area defined by straight lines connecting the undermentioned coordinates. 58 ° 46,836' N 58 ° 29,000' N 58 ° 12,000' N 57 ° 54,691 ' N 57 ° 44,000' N 57 ° 33,800' N 57 ° 26,717' N 57 ° 14,192' N 56 ° 58,000' N 56 ° 45,000' N 56 ° 35,000' N 56 ° 27,000' N 56 ° 15,000' N 56 ° 02,433' N 55 ° 58,863' N 55 ° 57,300' N 55 ° 53,482' N 55 ° 53,361 ' N 55 ° 57,300' N 56 ° 17,000' N 56 ° 37,000' N 56 ° 57,000' N 57 ° 17,000' N 57 ° 27,000' N 57 ° 48,000' N 58 ° 00,000' N 58 ° 13,000' N 58 ° 29,000' N 58 ° 46,514' N 58 ° 46,836' N 20 ° 28,672' E 20 ° 26,590' E 20 ° 22,502' E 20 ° 24,920' E 20 ° 14,139 ' E 20 ° 03,965' E 20 ° 02,160' E 19 ° 53,565' E 19 ° 40,270 ' E 19 ° 31,720' E 19 ° 25,070' E 19 ° 21,070' E 19 ° 13,565' E 19 ° 05,669' E 19 ° 04,876' E 19 ° 04,049' E 18 ° 56,777' E 18 ° 56,943' E 19 ° 07,273' E 19 ° 24,065' E 19 ° 36,869' E 19 ° 51,070' E 20 ° 11,090' E 20 ° 13,090' E 20 ° 33,336' E 20 ° 39,090' E 20 ° 32,090' E 20 ° 33,090' E 20 ° 29,982' E 20 ° 28,672' E